PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/864,339
Filing Date: 8 Jan 2018
Appellant(s): Universal Electronics Inc.



__________________

Gary R. Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
          Appellant argues on pages 5-6, that the rejection of claim 1 has not met the burden of presenting a prima facie case of obviousness under 35 U.S.C. § 103 because  the appellant  cannot discern what in Gustafson is considered to be the claimed “first device,” what in Gustafson is considered to be the claimed “activation signal” that is received by the “first device,” what in Gustafson is considered to be the claimed “command signal” having “command data which is selected from the one of the plurality of command data codesets” that is subsequently transmitted by the “first device,” and how/why Gustafson is considered to describe the “activation signal” being used by the “first device” to determine the “command signal” as claimed. It is the examiner’s position that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The reference of Gustafson is only relied upon for teaching the signal transmitted from a remote control (activation signal) include data indicative of an input element of a third device (remote control) that has been activated by a user and a data indicative of a type of device to be controlled and  using the data indicative of the input element that has been activated and the data indicative of the type of the second device to determine the control command (Fig. 3, paragraph 032,036). The reference of Gustafson is not relied upon for teaching the limitations as argued.





            Appellant argues on page 5 that the appellant has not been put on notice as to the rationale behind the rejection and because the appellant cannot adequately determine whether such basis is proper and the office action fail to present a prima facie case of obviousness  under 35 U.S.C. § 103 and, as such, the rejection of claim 1 under 35 U.S.C. § 103 must be withdrawn. It is the examiner’s position that the reference of  Garr et al. teaches a first device (26) for transmitting a command signal to control a functional operation of a second device (12, 16, and 20), the first device comprising: a receiver
(48); a transmitter (56, 54); a processing (50) device coupled to the receiver and the transmitter (fig.4); and a memory (52) storing a plurality of command data codesets and instructions executable by the processing device (col. 5 line 6-24);
 the instructions cause the processing device to respond to an activation signal, received via use of
the receiver (the activation signal is transmitted from the remote control to the decoder and the cause the
decoder to transmit a control signal, col. 7 line 51-col. 8 line 14). Garr et al. teaches the activation signal
transmitted from the remote control is based on keys activated by the user on the remote control and the
keys selection by the user include selecting the type of device (TV, VCR) to be controlled (col. 7 lines 51-
61). Garr teaches determine a one of the plurality of command data codesets that is appropriate for controlling functional operations of the second device that is to be controlled via use of the first device
and to transmitting the command signal to the second device, via use of the transmitter, in response to
receiving, via use of the receiver, an activation signal wherein the transmitted command signal comprises
a command data which is selected from the one of the plurality of command data codesets (col. 56 lines 6-
52, col. 8 lines 6-15). The reference of Garr teaches the codeset to be transmitted from the remote control device is based on the type of device selected to be controlled (col. 2 lines 12-19). Garr is not explicit in teaching the activation signal (signal transmitted from the remote control) include data indicative of the device to be control and data indicative of an input element of the remote control that has be activated by an user. Gustafson et al. is relied upon for teaching  the signal transmitted from a remote control (activation signal) include data indicative of an input element of a third device (remote control) that has been activated by a user and a data indicative of a type of device to be controlled and  using the data indicative of the input element that has been activated and the data indicative of the type of the second device to determine the control command (Fig. 3, paragraph 032,036). 
	The rationale and motivation for combining the prior art of Garr and Gustafson is based on the information disclosed by the references of Garr and Gustafson and the knowledge generally available to one of ordinary skill in the art of universal remote control in order to improve the process of selecting a particular device from a plurality of devices based on the received signal from the remote control. The reference of Garr teaches the activation signal transmitted by the remote control to the decoder is based on the device selected at the remote control to be controlled (col. 2 lines 12-19). The decoder received the signal from the remote control and based on the signal received from the remote control by the decoder, the decoder is able to generate the appropriate control code and transmit the control code to the appropriate device (col. 7 line 51-col. 8 line 14). In order for the decoder to generate a control signal to be transmitted to a second device from the signal received from the remote control, the signal received by the decoder must provide some indication to the decoder of the device to be controlled in order to select a particular device from a plurality of devices. The reference of Gustafson is relied upon for teaching the conventional practice of the data transmitted from a remote control includes data indicative of the type of device to be controlled (fig. 3, paragraph 032,036) in order to select a particular device from a plurality of devices.



           It is therefore the examiner’s position that the rationale for the combination of the prior art of Garr and Gustafson is clearly stated in the rejection of claim 1, because the prior art provided the teaching, suggestion, and motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Regarding appellant argument on page 7 regarding the teaching of the reference of Gustafson, it is the examiner’s position that the reference of Gustafson is only relied upon for teaching the conventional practice of the data transmitted from a remote control includes data indicating input element of the remote control that has been activated and data indicative of the type of device to be controlled (fig. 3, paragraph 032,036) in order to allow an universal remote control to selectively control the operation of a particular device.
        Appellant argues that it cannot be said the Gustafson discloses, teaches, or suggests modifying the control decoder 26 of Garr,  receive and respond to an activation signal by using the data indicative of the input element [of the third device] that has been activated and the data indicative of the type of the second device [in a received activation signal] to determine a
one of the plurality of command data codesets that is appropriate for controlling functional operations of the second device, i.e.,  to determine the command data codeset after the activation signal is sent, as claimed. It is the examiner’s position that the reference of Gustafson is not relied on for teaching this limitation. The reference of Gar is relied upon for teaching a first device (26) for transmitting a command signal to control a functional operation of a second device (12, 16, and 20). Gar teaches the activation signal is transmitted from the remote control to the decoder and the cause the decoder to transmit a control signal, col. 7 line 51-col. 8 line 14). 
	Appellant argues that it remains unclear how and why one of ordinary skill in the art would modify Garr to have the control decoder (26) transmitting a command signal to control a functional operation of a controllable device, receive and use a signal having command data for control a controllable device in accordance with the control code retrieved from memory as described in Gustafson. It is the examiner’s position that the reference of Garr teaches a first device (26) for transmitting a command signal to control a functional operation of a second device (12, 16, and 20). Gar teaches the activation signal is transmitted from the remote control to the decoder and  cause the decoder to transmit a control signal to the device to be controlled (col. 7 line 51-col. 8 line 14). 
	Appellant argues on pages 9-10 that the control decoder 26 of Garr already enables the appropriate codeset to be selected in order to execute the desired command on the desired device and no reason exists for one of ordinary skill in the art to modify the control device 26 of Garr to
receive and to use data indicative of the input element that has been activated and the data indicative of the type of the second device to determine a one of the plurality of command data codesets that is appropriate for controlling functional operation of the second device. It is the examiner’s position that the reference of Garr teaches the decoder generate the control signal to be transmitted to the selected device based on the signal received by the decoder from the remote control (col. 56 lines 6-52, col. 8 lines 6-15). Garr et al. teaches the activation signal
transmitted from the remote control is based on keys activated by the user on the remote control and the
keys selection by the user include selecting the type of device (TV, VCR) to be controlled (col. 7 lines 51-
61). It is the examiner’s position that in order for the decoder to generate a control signal to be transmitted to a second device from the signal received from the remote control, the signal received by the decoder must provide some indication to the decoder of the device to be controlled. the reference of Gustafson is only relied upon for teaching the conventional practice of the data transmitted from a remote control includes data indicating input element of the remote control that has been activated and data indicative of the type of device to be controlled (fig. 3, paragraph 032,036).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERNAL U BROWN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        

                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.